
	
		I
		111th CONGRESS
		2d Session
		H. R. 4997
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Lipinski
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To authorize appropriations for fiscal years 2011 through
		  2015 for the National Science Foundation, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Science Foundation
			 Authorization Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—General Provisions
					Sec. 101. Definitions.
					Sec. 102. Authorization of appropriations.
					Sec. 103. National Science Board administrative
				amendments.
					Sec. 104. Broader impacts review criterion.
					Title II—Research and Innovation
					Sec. 201. Support for potentially transformative
				research.
					Sec. 202. Facilitating interdisciplinary collaborations for
				national needs.
					Sec. 203. National Science Foundation manufacturing
				research.
					Sec. 204. Strengthening institutional research
				partnerships.
					Sec. 205. National Science Board report on mid-scale
				instrumentation.
					Sec. 206. Sense of Congress on overall support for research
				infrastructure at the Foundation.
					Title III—STEM Education and Workforce Training
					Sec. 301. Graduate student support.
					Sec. 302. Postdoctoral fellowship in STEM education
				research.
					Sec. 303. Robert Noyce teacher scholarship program.
					Sec. 304. Institutions serving persons with
				disabilities.
					Sec. 305. Institutional integration.
					Sec. 306. Postdoctoral research fellowships.
					Sec. 307. Broadening participation training and
				outreach.
				
			IGeneral
			 Provisions
			101.DefinitionsIn this Act:
				(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation established under section 2 of the National Science Foundation Act
			 of 1950 (42 U.S.C. 1861).
				(2)FoundationThe
			 term Foundation means the National Science Foundation
			 established under section 2 of the National Science Foundation Act of 1950 (42
			 U.S.C. 1861).
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(4)StateThe
			 term State means one of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, or any other territory
			 or possession of the United States.
				(5)STEMThe
			 term STEM means science, technology, engineering, and
			 mathematics.
				(6)United
			 StatesThe term United States means the several
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and any other territory or possession of the United States.
				102.Authorization
			 of appropriations
				(a)Fiscal year
			 2011
					(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $8,219,670,000 for fiscal year 2011.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$6,600,000,000
			 shall be made available for research and related activities;
						(B)$1,104,000,000
			 shall be made available for education and human resources;
						(C)$166,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
						(D)$330,000,000 shall
			 be made available for agency operations and award management;
						(E)$4,840,000 shall
			 be made available for the Office of the National Science Board; and
						(F)$14,830,000 shall
			 be made available for the Office of Inspector General.
						(b)Fiscal year
			 2012
					(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $8,932,080,000 for fiscal year 2012.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$7,128,000,000
			 shall be made available for research and related activities;
						(B)$1,192,320,000
			 shall be made available for education and human resources;
						(C)$235,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
						(D)$356,400,000 shall
			 be made available for agency operations and award management;
						(E)$5,010,000 shall
			 be made available for the Office of the National Science Board; and
						(F)$15,350,000 shall
			 be made available for the Office of Inspector General.
						(c)Fiscal year
			 2013
					(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $9,555,160,000 for fiscal year 2013.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$7,626,960,000
			 shall be made available for research and related activities;
						(B)$1,275,780,000
			 shall be made available for education and human resources;
						(C)$250,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
						(D)$381,350,000 shall
			 be made available for agency operations and award management;
						(E)$5,180,000 shall
			 be made available for the Office of the National Science Board; and
						(F)$15,890,000 shall
			 be made available for the Office of Inspector General.
						(d)Fiscal year
			 2014
					(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $10,112,940,000 for fiscal year 2014.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$8,084,580,000
			 shall be made available for research and related activities;
						(B)$1,352,330,000
			 shall be made available for education and human resources;
						(C)$250,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
						(D)$404,230,000 shall
			 be made available for agency operations and award management;
						(E)$5,370,000 shall
			 be made available for the Office of the National Science Board; and
						(F)$16,440,000 shall
			 be made available for the Office of Inspector General.
						(e)Fiscal year
			 2015
					(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $10,704,180,000 for fiscal year 2015.
					(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
						(A)$8,569,650,000
			 shall be made available for research and related activities;
						(B)$1,433,470,000
			 shall be made available for education and human resources;
						(C)$250,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
						(D)$428,480,000 shall
			 be made available for agency operations and award management;
						(E)$5,550,000 shall
			 be made available for the Office of the National Science Board; and
						(F)$17,020,000 shall
			 be made available for the Office of Inspector General.
						103.National
			 Science Board administrative amendments
				(a)Staffing at the
			 National Science BoardSection 4(g) of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1863(g)) is amended by striking not
			 more than 5.
				(b)Science and
			 Engineering Indicators due dateSection 4(j)(1) of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1863(j)(1)) is amended by striking
			 January 15 and inserting May 31.
				(c)National Science
			 Board ReportsSection 4(j)(2)
			 of the National Science Foundation Act of 1950 (42 U.S.C. 1863(j)(2)) is
			 amended by inserting within the authority of the Foundation (or
			 otherwise as requested by the Congress or the President) after
			 individual policy matters.
				(d)Board Adherence
			 to Sunshine ActSection 15(a)
			 of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n–5(a)) is amended—
					(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively;
					(2)in paragraph (3),
			 as so redesignated by paragraph (1) of this subsection—
						(A)by striking
			 February 15 and inserting April 15; and
						(B)by striking
			 audit required under paragraph (3) along with; and
						(3)in paragraph (4), as so redesignated by
			 paragraph (1) of this subsection, by striking To facilitate the audit
			 required under paragraph (3) of this subsection, the and inserting
			 The.
					104.Broader impacts
			 review criterion
				(a)GoalsThe
			 Foundation shall apply a Broader Impacts Review Criterion to achieve the
			 following goals:
					(1)Increased economic
			 competitiveness of the United States.
					(2)Development of a
			 globally competitive STEM workforce.
					(3)Increased
			 participation of women and underrepresented minorities in STEM.
					(4)Increased
			 partnerships between academia and industry.
					(5)Improved K–12 STEM
			 education and teacher development.
					(6)Improved
			 undergraduate STEM education.
					(7)Increased public
			 scientific literacy.
					(8)Increased national
			 security.
					(b)PolicyNot
			 later than 6 months after the date of enactment of this Act, the Director shall
			 develop and implement a policy for the Broader Impacts Review Criterion
			 that—
					(1)provides for
			 educating professional staff at the Foundation, merit review panels, and
			 applicants for Foundation research grants on the policy developed under this
			 subsection;
					(2)clarifies that the
			 activities of grant recipients undertaken to satisfy the Broader Impacts Review
			 Criterion shall—
						(A)to the extent
			 practicable employ proven strategies and models and draw on existing programs
			 and activities; and
						(B)when novel
			 approaches are justified, build on the most current research results;
						(3)allows for some
			 portion of funds allocated to broader impacts under a research grant to be used
			 for assessment and evaluation of the broader impacts activity;
					(4)encourages institutions of higher education
			 and other nonprofit organizations to develop and provide, either as individual
			 institutions or in partnerships thereof, appropriate training and programs to
			 assist Foundation-funded principal investigators at their institutions in
			 achieving the goals of the Broader Impacts Review Criterion as described in
			 subsection (a); and
					(5)requires principal
			 investigators applying for Foundation research grants to provide evidence of
			 institutional support for the portion of the investigator’s proposal designed
			 to satisfy the Broader Impacts Review Criterion, including evidence of relevant
			 training, programs, and other institutional resources available to the
			 investigator from either their home institution or organization or another
			 institution or organization with relevant expertise.
					IIResearch and
			 Innovation
			201.Support for
			 potentially transformative research
				(a)PolicyThe Director shall establish a policy that
			 requires the Foundation to use at least 5 percent of its research budget to
			 fund basic, high-risk, high-reward research proposals. Support for facilities
			 and infrastructure, including preconstruction design and operations and
			 maintenance of major research facilities, shall not be counted as part of the
			 research budget for the purposes of this section.
				(b)ImplementationIn
			 implementing such policy, the Foundation may—
					(1)develop
			 solicitations specifically for high-risk, high-reward research;
					(2)establish review panels for the primary
			 purpose of selecting high-risk, high-reward proposals or modify instructions to
			 standard review panels to require identification of high-risk, high-reward
			 proposals; and
					(3)support workshops
			 and participate in conferences with the primary purpose of identifying new
			 opportunities for high-risk, high-reward research, especially at
			 interdisciplinary interfaces.
					(c)DefinitionFor purposes of this section, the term
			 high-risk, high-reward research means research driven by ideas
			 that have the potential to radically change our understanding of an important
			 existing scientific or engineering concept, or leading to the creation of a new
			 paradigm or field of science or engineering, and that is characterized by its
			 challenge to current understanding or its pathway to new frontiers.
				202.Facilitating
			 interdisciplinary collaborations for national needs
				(a)In
			 generalThe Director shall
			 award competitive, merit-based awards in amounts not to exceed $5,000,000 over
			 a period of up to 5 years to interdisciplinary research collaborations that are
			 likely to assist in addressing critical challenges to national security,
			 competitiveness, and societal well-being and that—
					(1)involve at least 2 co-equal principal
			 investigators at the same or different institutions;
					(2)draw upon
			 well-integrated, diverse teams of investigators, including students or
			 postdoctoral researchers, from one or more disciplines; and
					(3)foster creativity
			 and pursue high-risk, high-reward research.
					(b)PriorityIn
			 selecting grant recipients under this section, the Director shall give priority
			 to applicants that propose to use advances in cyberinfrastructure and
			 simulation-based science engineering.
				203.National Science
			 Foundation manufacturing researchThe Director shall carry out a program to
			 award merit-reviewed, competitive grants to institutions of higher education to
			 support fundamental research leading to transformative advances in
			 manufacturing technologies, processes, and enterprises that will support United
			 States manufacturing through improved performance, productivity,
			 sustainability, and competitiveness. Research areas may include—
				(1)nanomanufacturing;
				(2)manufacturing and
			 construction machines and equipment, including robotics, automation, and other
			 intelligent systems;
				(3)manufacturing
			 enterprise systems;
				(4)advanced sensing
			 and control techniques;
				(5)materials
			 processing; and
				(6)information
			 technologies for manufacturing, including predictive and real-time models and
			 simulations, and virtual manufacturing.
				204.Strengthening
			 institutional research partnerships
				(a)In
			 generalFor any Foundation
			 research grant, in an amount greater than $2,000,000, to be carried out through
			 a partnership that includes one or more minority-serving institutions or
			 predominantly undergraduate institutions and one or more institutions described
			 in subsection (b), the Director shall award funds directly, according to the
			 budget justification described in the grant proposal, to at least two of the
			 institutions of higher education in the partnership, including at least one
			 minority-serving institution or one predominantly undergraduate institution, to
			 ensure a strong and equitable partnership.
				(b)InstitutionsThe
			 institutions referred to in subsection (a) are institutions of higher education
			 that are among the 100 institutions receiving, over the 3-year period
			 immediately preceding the awarding of grants, the highest amount of research
			 funding from the Foundation.
				205.National
			 Science Board report on mid-scale instrumentation
				(a)Mid-Scale
			 research instrumentation needsThe National Science Board shall
			 evaluate the needs, across all disciplines supported by the Foundation, for
			 mid-scale research instrumentation that falls between the instruments funded by
			 the Major Research Instrumentation program and the very large projects funded
			 by the Major Research Equipment and Facilities Construction program.
				(b)Report on
			 mid-Scale research instrumentation programNot later than 1 year after the date of
			 enactment of this Act, the National Science Board shall submit to Congress a
			 report on mid-scale research instrumentation at the Foundation. At a minimum,
			 this report shall include—
					(1)the findings from
			 the Board’s evaluation of instrumentation needs required under subsection (a),
			 including a description of differences across disciplines and Foundation
			 research directorates;
					(2)a
			 recommendation or recommendations regarding how the Foundation should set
			 priorities for mid-scale instrumentation across disciplines and Foundation
			 research directorates;
					(3)a recommendation or recommendations
			 regarding the appropriateness of expanding existing programs, including the
			 Major Research Instrumentation program or the Major Research Equipment and
			 Facilities Construction program, to support more instrumentation at the
			 mid-scale;
					(4)a recommendation or recommendations
			 regarding the need for and appropriateness of a new, Foundation-wide program or
			 initiative in support of mid-scale instrumentation, including any
			 recommendations regarding the administration of and budget for such a program
			 or initiative and the appropriate scope of instruments to be funded under such
			 a program or initiative; and
					(5)any recommendation or recommendations
			 regarding other options for supporting mid-scale research instrumentation at
			 the Foundation.
					206.Sense of
			 Congress on overall support for research infrastructure at the
			 FoundationIt is the sense of
			 Congress that the Foundation should strive to keep the percentage of the
			 Foundation budget devoted to research infrastructure in the range of 24 to 27
			 percent, as recommended in the 2003 National Science Board report entitled
			 Science and Engineering Infrastructure for the 21st
			 Century.
			IIISTEM Education
			 and Workforce Training
			301.Graduate
			 student support
				(a)FindingThe
			 Congress finds that—
					(1)the Integrative
			 Graduate Education and Research Traineeship program is an important program for
			 training the next generation of scientists and engineers in team-based
			 interdisciplinary research and problem solving, and for providing them with the
			 many additional skills, such as communication skills, needed to thrive in
			 diverse STEM careers; and
					(2)the Integrative
			 Graduate Education and Research Traineeship program is no less valuable to the
			 preparation and support of graduate students than the Foundation’s Graduate
			 Research Fellowship program.
					(b)Equal treatment
			 of IGERT and GRFBeginning in fiscal year 2011, the Director
			 shall increase or, if necessary, decrease funding for the Foundation’s
			 Integrative Graduate Education and Research Traineeship program (or any program
			 by which it is replaced) at least at the same rate as it increases or decreases
			 funding for the Graduate Research Fellowship program.
				(c)Support for
			 graduate student research from the research accountFor each of
			 the fiscal years 2011 through 2015, at least 50 percent of the total Foundation
			 funds allocated to the Integrative Graduate Education and Research Traineeship
			 program and the Graduate Research Fellowship program shall come from funds
			 appropriated for Research and Related Activities.
				(d)Cost of
			 education allowance for GRF programSection 10 of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1869) is amended—
					(1)by inserting
			 (a) before The Foundation is authorized;
			 and
					(2)by adding at the
			 end the following new subsection:
						
							(b)The Director shall establish for each year
				the amount to be awarded for scholarships and fellowships under this section
				for that year. Each such scholarship and fellowship shall include a cost of
				education allowance of at least the lesser of $12,000 or the cost of education
				at the institution in which the scholarship or fellowship recipient is
				matriculated, subject to any restrictions on the use of cost of education
				allowance as determined by the
				Director.
							.
					302.Postdoctoral
			 fellowship in STEM education research
				(a)In
			 generalThe Director shall
			 establish postdoctoral fellowships in STEM education research to provide recent
			 doctoral degree graduates in STEM fields with the necessary skills to assume
			 leadership roles in STEM education research, program development, and
			 evaluation in our Nation’s diverse educational institutions.
				(b)Awards
					(1)DurationFellowships
			 may be awarded under this section for a period of up to 24 months in duration,
			 renewable for an additional 12 months. The Director shall establish criteria
			 for eligibility for renewal of the fellowship.
					(2)StipendThe
			 Director shall determine the amount of the award for a fellowship, which shall
			 include a stipend and a research allowance, and may include an educational
			 allowance.
					(3)LocationA
			 fellowship shall be awarded for research at any institution of higher education
			 that offers degrees in fields supported by the Foundation, or at any
			 institution or organization that the Director determines is eligible for
			 education research grants from the Foundation.
					(4)Number of
			 awardsThe Director may award up to 20 new fellowships per
			 year.
					(c)ResearchFellowships
			 under this section shall be awarded for research on STEM education at any
			 educational level, including grades K–12, undergraduate, graduate, and general
			 public education, in both formal and informal settings. Research topics may
			 include—
					(1)learning
			 processes;
					(2)knowledge
			 transfer, including curriculum development;
					(3)uses of technology
			 as teaching and learning tools;
					(4)integrating STEM
			 fields; and
					(5)student assessment
			 and program evaluation.
					(d)EligibilityTo
			 be eligible for a fellowship under this section, an individual must—
					(1)be a United States
			 citizen or national, or an alien lawfully admitted to the United States for
			 permanent residence, at the time of application; and
					(2)have received a
			 doctoral degree in one of the STEM fields supported by the Foundation within 3
			 years prior to the fellowship application deadline.
					303.Robert Noyce teacher
			 scholarship program
				(a)Section 10
			 amendmentsSection 10 of the
			 National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is
			 amended—
					(1)in subsection
			 (c)(4), by striking Service required under this paragraph shall be
			 performed in a high-need local educational agency.; and
					(2)in subsection (c),
			 by adding at the end a new paragraph as follows:
						
							(5)ExceptionThe
				period of service obligation under paragraph (4) shall be reduced by 1 year for
				scholarship recipients whose service is performed in a high-need local
				educational agency. The Director shall establish and maintain a central
				clearinghouse of information on teaching opportunities available in high-need
				local educational agencies throughout the United States, which shall be made
				available to individuals having a service obligation under this
				section.
							.
					(b)Section 10A
			 amendmentsSection 10A of the National Science Foundation
			 Authorization Act of 2002 (42 U.S.C. 1862n–1a) is amended in subsection (h)(1)
			 by striking 50 and inserting 30.
				304.Institutions
			 serving persons with disabilitiesFor the purposes of the activities and
			 programs supported by the Foundation, institutions of higher education
			 chartered to serve large numbers of students with disabilities, including
			 Gallaudet University, Landmark College, and the National Technical Institute
			 for the Deaf, shall be designated as minority-serving institutions.
			305.Institutional
			 integration
				(a)Innovation
			 through institutional integrationThe Director shall award grants
			 for the institutional integration of projects funded by the Foundation with a
			 focus on education or broadening participation in STEM by underrepresented
			 groups for the purpose of increasing collaboration and coordination across
			 funded projects and institutions and expanding the impact of such projects
			 within and among institutions of higher education in an innovative and
			 sustainable manner.
				(b)Program
			 activitiesThe program under this section shall support
			 integrative activities that involve the strategic and innovative combination of
			 Foundation-funded projects and that provide for—
					(1)additional
			 opportunities to increase the recruitment, retention, and degree attainment of
			 underrepresented groups in STEM disciplines;
					(2)the inclusion of
			 programming, practices, and policies that encourage the integration of
			 education and research;
					(3)seamless
			 transitions from one educational level to another; and
					(4)other activities
			 that expand and deepen the impact of Foundation-funded projects with a focus on
			 education or broadening participation in STEM by underrepresented groups and
			 enhance their sustainability.
					(c)Review
			 criteriaIn selecting recipients of grants under this section,
			 the Director shall consider at a minimum—
					(1)the extent to
			 which the proposed project addresses the goals of project and program
			 integration and adds value to the existing funded projects;
					(2)the extent to
			 which there is a proven record of success for the existing projects on which
			 the proposed integration project is based; and
					(3)the extent to
			 which the proposed project addresses the modification of programming,
			 practices, and policies necessary to achieve the purpose described in
			 subsection (a).
					(d)PriorityIn
			 selecting recipients of grants under this section, the Director shall give
			 priority to proposals for which a senior institutional administrator, including
			 a dean or other administrator of equal or higher rank, serves as the principal
			 investigator.
				306.Postdoctoral
			 research fellowships
				(a)In
			 generalThe Director shall establish a Foundation-wide
			 postdoctoral research fellowship program, to award competitive, merit-based
			 postdoctoral research fellowships in any field of research supported by the
			 Foundation.
				(b)Duration and
			 amountFellowships may be awarded under this section for a period
			 of up to 3 years in duration. The Director shall determine the amount of the
			 award for a fellowship, which shall include a stipend and a research allowance,
			 and may include an educational allowance.
				(c)EligibilityTo
			 be eligible to receive a fellowship under this section, an individual—
					(1)must be a United
			 States citizen or national, or an alien lawfully admitted to the United States
			 for permanent residence, at the time of application;
					(2)must have received
			 a doctoral degree in any field of research supported by the Foundation within 3
			 years prior to the fellowship application deadline, or will complete a doctoral
			 degree no more than 1 year after the application deadline; and
					(3)may not have
			 previously received funding as the principal investigator of a research grant
			 from the Foundation, unless such funding was received as a graduate
			 student.
					(d)PriorityIn
			 evaluating applications for fellowships under this section, the Director shall
			 give priority to applications that include—
					(1)proposals for
			 interdisciplinary research; or
					(2)proposals for
			 high-risk, high-reward research.
					(e)Additional
			 considerationsIn evaluating applications for fellowships under
			 this section, the Director shall give consideration to the goal of promoting
			 the participation of individuals identified in section 33 or 34 of the Science
			 and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b).
				(f)NonsubstitutionThe
			 fellowship program authorized under this section is not intended to replace or
			 reduce support for postdoctoral research through existing programs at the
			 Foundation.
				307.Broadening
			 participation training and outreachThe Director shall provide education and
			 training—
				(1)to Foundation
			 staff and grant proposal review panels on effective mechanisms and tools for
			 broadening participation in STEM by underrepresented groups, including reviewer
			 selection and mitigation of implicit bias in the review process; and
				(2)to Foundation
			 staff on related outreach approaches.
				
